DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 19 and 20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by 3GPP STANDARD; TECHNICAL SPECIFICATION; 3GPP TS 23.502, SA WG2, VI 5.4.0. 18 December 2018, pages 1 -346, XP051591142(hereinafter D1)

	Per claim 1, D1 discloses a method comprising: sending, by a wireless device to an access and mobility management function, AMF, a PDU session establishment request message requesting establishment of a packet data unit, PDU, session for an always-on PDU session (section 4.3.2.2.1: always on PDU session establishment: the UE sends a PDU session establishment request for an always-on PDU session); receiving, by the wireless device from the AMF, a first message indicating at least one service associated with the always-on PDU session; and sending, by the wireless device, at least one packet of an at least one allowed service of the at least one service via the always-on PDU session (cf. section 4.3.2.2.1: the always on PDU session is establishment, said establishment including indication of at least one service [e.g. emergency] is allowed)

	Per claim 20, refer to the same rationale as explained in claim 1 (see 4.3.2.2.1, discuss accepted and rejected QFI(s), and when PCF is deployed, the SMF shall further report the PS Data Off status to PCF if the PS Data Off Policy Control Request Trigger is provisioned, the additional behavior of SMF and PCF, see 4.3.2.2.1, UDM may unsubscribe to the modification notification from UDR by Nudr_DM_Unsubscribe (SUPI, Subscription Data, Session Management Subscription data, S-NSSAI, DNN).	The SMF deregisters for the given PDU Session using Nudm_UECM_Deregistration (SUPI, DNN, PDU Session ID). The UDM may update corresponding UE context by Nudr_DM_Update (SUPI, Subscription Data, UE context in SMF data  also see figure 4.3.2.2.1-1] and the SMF shall indicate whether the request is accepted by including an Always-on PDU Session Granted indication in the PDU Session Establishment Accept message).
	Allowable Subject Matter
Claims 2-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647